Case 1:19-cv-09617-KPF Document 67-9 Filed 06/21/21 Page 1 of 6




           EXHIBIT I
O instagram.com/elliotmcguckenPhl=en
                                  Case 1:19-cv-09617-KPF Document 67-9 Filed 06/21/21 Page 2 of 6
                                       %%storm

                                                             elliotmcgucken =I
                                                             4161 pr..%    6,052 folb.verT.   1.970 follow.ng

                                                             Eliot McGuecen 4SEPIC
                                                             McGuckon.com 4SEPIC Ohm fAcGucken Fire An Uncw.apes & Se.r.caot See more of
                                                             my wock SNSturf fifinearttee. 1].gokienr.umt:enanD
                                                             ww.r. mcgocken.com/Carner-flem-Gearkneart.Uncfscape-Portrait-Pholography




                                         isEyre   Yos:nutc
                                                             0
                                                             Malibu




                                                                                                                                           NEWS000076
instagram.com/elliotmcgucken/?h1=en
                                  Case 1:19-cv-09617-KPF Document 67-9 Filed 06/21/21 Page 3 of 6



                                                                                            1




                                                                           !floIngallan111111




                                                                                                    NEWS000077
C   O instagrantcornieuiotmcguckenphi=enCase 1:19-cv-09617-KPF Document 67-9 Filed 06/21/21 Page 4 of 6   a *
                                                                                            ®     s




                                                                                                                NEWS000078
O instagram.cornielliotmcgucken/?h1=en
                                    Case 1:19-cv-09617-KPF Document 67-9 Filed 06/21/21 Page 5 of 6
                                   Instarit                                           La 0,




                                                                                                      NEWS000079
F 4 C   O   instagram.conVelliotmcgucken/?h1=enCase 1:19-cv-09617-KPF Document 67-9 Filed 06/21/21 Page 6 of 6

                                             instarait                                          nev




                                                                                                                 NEWS000080
